Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 12, 2019

The Court of Appeals hereby passes the following order:

A19I0288. ROBERT L. WALDEN, JR. et al. v. CHERYL MCQUEEN.

      Defendants Robert L. Walden, Jr. and Walden Properties, Inc. seek
interlocutory review of the trial court’s order denying their motion for summary
judgment. However, we lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. A timely certificate of immediate review is a jurisdictional
requirement. See Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974). If the certificate of immediate review is not entered within
that ten-day period, it is untimely, and the party seeking review must wait until the
final judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging,
Inc., 287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007) (“A certificate of immediate
review of a court order must be signed by the trial judge and filed with the clerk of
the trial court within ten days of the entry of the interlocutory order sought to be
appealed.”).
      Here, the trial court entered its order denying the defendants’ motion for
summary judgment on June 18, 2019. Thirteen days later, on Monday, July 1, the
court entered an order granting the defendants’ request for a certificate of immediate
review. Although the trial court signed the certificate of immediate review on June
24, 2019, the relevant date for determining the timeliness of the certificate is the date
it was entered. See Van Schallern v. Stanco, 130 Ga. App. 687 (204 SE2d 317)
(1974). Accordingly, the certificate was untimely and this application is hereby
DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/12/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.